Citation Nr: 0336419	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-01 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 22, 2000, 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina-which, in pertinent part, denied the 
veteran's claim for an effective date earlier than March 22, 
2000, for a grant of service connection for tinnitus.

In October 2002, the veteran testified at a hearing at the RO 
before a local hearing officer.  A transcript of that 
proceeding is of record.

In his substantive appeal (VA Form 9), received in January 
2003, the veteran also requested a hearing before the Board.  
His hearing was scheduled for June 2003; however, in February 
2003, he submitted a statement canceling his hearing request.  
And he has not since asked that it be rescheduled.  38 C.F.R. 
§ 20.702(e) (2003).  


REMAND

One of the veteran's service-connected disabilities is a 
perforation of his left tympanic membrane (eardrum).  And 
this disability was service connected effective April 15, 
1971.  Therefore, since his tinnitus is associated with 
this disability, he believes it too should have this same 
effective date.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  And the implementing regulations are found at 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2003).  



The Act and the implementing regulations eliminated the 
requirement that a veteran submit evidence of a well-grounded 
claim, and provide that VA will assist a veteran in obtaining 
evidence necessary to substantiate his claim if there is a 
reasonable possibility that such assistance would aid in 
substantiating his claim.  The VCAA and implementing 
regulations also require that VA notify him and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform him and his representative of 
which portion, if any, of the evidence is to be provided by 
him and which part, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

Neither the veteran nor his representative has been provided 
any sort of VCAA notice, but particularly insofar as advising 
them that evidence of an earlier filed claim (for the 
tinnitus, specifically) is necessary to substantiate the 
claim for an earlier effective date for this condition.  See, 
e.g., Huston v. Principi, 17 Vet. App. 195 (2003).

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure a procedural defect, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Send the veteran a letter that 
complies with the VCAA notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002), as well as §§ 5102, 5103, 
and 5103A (West 2002).  Explain in the 
letter what, if any, information (medical 
or lay evidence) not previously provided 
is necessary to substantiate his claim.  
Also inform him and his representative of 
which portion of the evidence is to be 
provided by them and which part, if any, 
the RO will attempt to obtain on their 
behalf.  Indicate they have one year to 
respond to the VCAA notice, unless they 
specifically waive this right.  

2.  If additional evidence is submitted 
or otherwise obtained, prepare a 
supplemental statement of the case and 
send it to the veteran and his 
representative.  Also give them an 
opportunity to respond to it before 
returning the appeal to the Board.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




